O’Gorman, J.
A justice of the Municipal Court has no power
to grant a new trial upon the ground of newly-discovered evidence. De Lemos v. Cohen, 28 Misc. Rep. 579. It was, therefore, improper to open the case for the purpose assigned, and *194the judgment 'appealed from must be reversed. The defendant, however, was seriously prejudiced by being required to proceed to trial, originally, before the plaintiff furnished the bill of particulars ordered by the court; and, after a consideration of the entire record, we are of the opinion that the ends of justice will be promoted by a new trial.
Judgment appealed from reversed and new trial ordered, without costs to either party.
Andrews, P. J., and Blanchard, J., concur.
Judgment reversed and new trial ordered, without costs.